Stevens, J.
It is not necessary for the court to determine whether applicant was engaged as a farm laborer at the *198time he sustained the injury in question. Appellant’s employer elected to accept the provisions of the workmen’s compensation act when he entered into the contract of insurance with the defendant company. Such election brought appellant, a regular member of the shredding crew, under the act even if it be held that he was a farm laborer, at the time of injury, because the intent clearly appears from the terms of the policy to insure the members of the shredding crew. Sub. (3), sec. 102.0S, Stats.'
By making the contract of insurance which covered employees working about a corn shredder, both the employer and the insurance carrier clearly evidenced an intent to include such employees whether they be farm laborers or not Any other conclusion leads to the absurd result that the employer paid and the insurance carrier received a premium based upon the estimated wage of those engaged in corn shredding, but neither the employer nor the carrier intended that the payment of such premium should impose any liability upon the carrier in case any member of the shredding crew should be injured in the course of his employment.
The fact that the employee was injured while engaged in operating the corn shredder on the farm of his employer does not affect appellant’s right to recover compensation. Liability to pay compensation is .determined by the intent clearly shown by the terms of the policy, not by the place of employment.
The Industrial Commission was in error in dismissing the application for compensation. The cause must be remanded to the Industrial Commission with directions to award compensation to the appellant.
By the Court. — Judgment reversed, and cause remanded with directions to render judgment in accordance with this opinion, the appellant to recover costs against defendants Eighmy and the Wisconsin Brotherhood of Threshermen Insurance Company.